By the Court.
Judgment for tbe plaintiff'; for it appears by tbe plea in bar, that said Scot went out of prison, at twenty minutes after six o’clock in tbe afternoon of said 10th, which was too soon, tbe money left being expended not two hours before; immediately upon which more money was left. If be remained in until tbe next morning and then ‘went out, it was after tbe six shillings was left, and clearly an escape: And it is tbe duty of tbe court to give judgment ’according to law upon tbe whole record. See Sheriff Fitch v. Cook, etc. New Haven, last circuit.